DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 25 Feb 2020; and claims benefit as a CON of 15/720884, filed 29 Sep 2017, issued as PAT 10610542, which claims benefit as a CON of 14/790,476, filed 2 Jul 2015, issued as PAT 9861657, which claims benefit as a CON of 13/983,406, which is a 371 of PCT/AU2012/000091 filed 2 Feb 2012, issued as PAT 9101650; and claims benefit of foreign priority document AUSTRALIA 2011900325, filed 2 Feb 2011; this foreign priority document is in English.

Claims 1-12 are pending in the current application. Claims 2-3, drawn to non-elected inventions, are withdrawn. Claims 1 and 4-12 are examined on the merits herein.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/983406, filed on 02 Aug 2013.

Election/Restrictions
Group I, claims 1 and 4-12 (in part), in the reply filed on 10 Jun 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Jun 2021.

Applicant’s election of species of pentosan polysulfate in the reply filed on 10 Jun 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 4-12 are objected to because of the following informalities:  Claims 4-12 incorporate by reference subject matter that is withdrawn from examination, specifically the composition according to claim 2 or a use according to claim 3. Appropriate correction is required.

Claims 8-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not depend from any other multiple dependent 
Accordingly, the claims 8-12 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 4-7 incorporate by dependence the language of claim 3 of "Use of a polysulfated polysaccharide including salts thereof, in the manufacture of a medicament for the treatment of bone marrow edema." MPEP 2173.05(q) provides ' "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “polysulfated polysaccharide” in claim 4 is used by the claim to encompass "small sulfated compounds including, but are not limited to, inositol hexasulfate" while the accepted meaning is “compounds consisting of a large number of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumagai et al. (BMC Clin. Pharmacol., 2010, 10(7), 9 pages, provided by Applicant in IDS mailed 27 May 2020) in view of Hunter-2006 (Hunter et al., Arthritis & Rheumatism, 2006, 54(5), p1529-1535, provided by Applicant in IDS mailed 27 May 2020). Evidence of terminology of the art is provided by Eriksen (BoneKEy Reports 4, Article number: 755 (2015), provided by Applicant in IDS mailed 27 May 2020).
Kumagai et al. teaches pentosan polysulfate sodium (pentosan) as a disease modifying osteoarthritis drug (DMOAD) for the treatment of patients with mild radiographic knee osteoarthritis (OA) (page 1, abstract). Kumagai et al. teaches pentosan administered by subcutaneous injection at a dose of 2 mg/kg to twenty patients assessed with radiographic indications of knee osteoarthritis (page 1, abstract; 
Kumagai et al. does not specifically teach the method for treatment of bone marrow edema in a mammal in need of such treatment. (instant claim 1)
Hunter-2006 teaches bone marrow lesions (BMLs) are powerful predictors of joint space loss as visualized on radiographs, and teaches visualization by MRI in patients with knee OA (page 1529, abstract). Hunter-2006 teaches lesions of the bone marrow predispose to the occurrence of joint space loss in knees, and confirms that these lesions are also potent predictors of cartilage loss as directly visualized on MRI (page 1533, right column, paragraph 2). Hunter-2006 teaches BMLs are powerful risk factors for structural progression of knee OA. It is important to define these lesions. On bone histology, areas of bone affected by “bone marrow edema” do not actually show much edema, but rather show reversal lines indicative of bone remodeling (page 1534, left column, paragraph 5). Eriksen provides evidence that ‘Bone marrow edema' is older terminology for BMLs (Eriksen page 1, abstract, and left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kumagai et al. in view of Hunter-2006 and Hunter-2008 in order to select the method for treatment of bone marrow edema. One of ordinary skill in the art would have been motivated to combine Kumagai et al. in view of Hunter-2006 and Hunter-2008 with a reasonable expectation of success because Kumagai et al. teaches treatment of subjects with radiographic knee osteoarthritis where the pentosan is expected to reduce cartilage degradation, and Hunter-2006 teaches bone marrow lesions which are previously known as “bone marrow edema” are also potent predictors 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9101650. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 9101650 (reference patent) are drawn to a method for the treatment of bone marrow edema in a mammal not suffering from osteoarthritis comprising administering from about 1 mg/kg to about 2 mg/kg per dose of a polysulfated polysaccharide. Claim 2 of the reference patent recites the polysulfated polysaccharide is sodium pentosan polysulfate. Claim 5 of the reference patent recites the total dose from about 200 mg to about 2000 mg. 

Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9861657 (reference patent). 


Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10610542 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the reference patent are drawn to a method for the treatment of bone marrow edema in a mammal comprising detecting the presence of bone marrow edema, implying said subject is need of said treatment, and administering from about 1 mg/kg to about 2 mg/kg per dose of a polysulfated polysaccharide selected from the group consisting of pentosan polysulfate, a sodium salt of pentosan polysulfate (NaPPS), a magnesium salt of pentosan polysulfate (MgPPS), and a calcium salt of pentosan polysulfate (CaPPS) to the mammal. Claim 9 of the reference patent recites the polysulfated polysaccharide is sodium pentosan polysulfate.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623